If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



VERLADIA BLOUNT, formerly known as                                   UNPUBLISHED
VERLADIA REED,                                                       August 22, 2019

               Plaintiff-Appellee,

v                                                                    No. 342769
                                                                     Wayne Circuit Court
GREGORY J. REED,                                                     LC No. 00-032452-DM

               Defendant-Appellant.


Before: SHAPIRO, P.J., and GLEICHER and SWARTZLE, JJ.

PER CURIAM.

        Defendant appeals as of right the trial court order granting plaintiff attorney fees in this
divorce proceeding. This Court reviews for an abuse of discretion a trial court’s award of
attorney fees and costs. Souden v Souden, 303 Mich. App. 406, 414; 844 NW2d 151 (2013). “An
abuse of discretion occurs when the trial court’s decision is outside the range of reasonable and
principled outcomes.” Id. (cleaned up).

        Despite defendant’s arguments to the contrary, the trial court did not abuse its discretion
when it awarded plaintiff attorney fees. All of the arguments raised on appeal by defendant
alleging that the trial court erred in awarding attorney fees lack merit. The trial court had
jurisdiction to determine the amount of attorney fees owed, attorney fees were not barred by the
statute of limitations or judgment of divorce, the final judgment was valid, the trial court’s
actions were consistent with case law of this Court, and the award was proper under MCL 552.13
and MCR 3.206(C).

        Although difficult to discern, it appears that defendant attempts to raise several new
arguments for the first time in his reply brief. “Reply briefs must be limited to rebuttal of the
arguments in the appellee’s or cross-appellee’s brief.” Bronson Methodist Hosp v Mich Assigned
Claims Facility, 298 Mich. App. 192, 199; 826 NW2d 197 (2012) (cleaned up). “Raising an issue
for the first time in a reply brief is not sufficient to present the issue for appeal.” Id. (cleaned
up). Therefore, we decline to address issues raised by defendant in his reply brief.




                                                -1-
       For these reasons as well as those more fully articulated by the trial court in the
proceedings below, we affirm. Having prevailed in full, plaintiff is entitled to tax costs under
MCR 7.219(F).

       Affirmed.



                                                           /s/ Douglas B. Shapiro
                                                           /s/ Elizabeth L. Gleicher
                                                           /s/ Brock A. Swartzle




                                              -2-